Citation Nr: 1708020	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  05-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for tarsal tunnel syndrome of the right foot.

2.  Entitlement to a rating in excess of 20 percent for tarsal tunnel syndrome of the left foot.

3.  Entitlement to an effective date earlier than June 23, 2005, for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) from October 2001 and June 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran attended a hearing before the Board in October 2009 before a Veterans Law Judge that is no longer employed by the Board.  Consequently, in January 2016, the Board advised the Veteran by letter that the law requires that the Veterans Law Judge who conducted a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (2016).  The Veteran was asked whether he wanted to have a new Board hearing.  In February 2016, the Veteran declined the offer for another hearing.  The issues on appeal were not discussed at the October 2009 Board hearing.

In a May 2016 decision, the Board denied increased ratings for tarsal tunnel syndrome of the feet.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a December 2016 Order, the Court granted a December 2016 Joint Motion for Remand filed by the parties, and remanded the issues for further development.


REMAND

In the December 2016 Joint Motion for Remand, the parties agreed that VA should reevaluate the Veteran's claim for an increased rating for tarsal tunnel syndrome of the feet, dating back to October 2000.  The Board finds that an additional remand is necessary for an examination to determine the severity of the disability.  

As the issue of entitlement to an earlier effective date, prior to June 23, 2005, for a TDIU is inextricably intertwined with the other issue on appeal, that issue must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  

2.  Schedule the Veteran for a VA examination with a neurologist to determine the current severity of tarsal tunnel syndrome of the feet.  The examiner should identify all sensory and nonsensory manifestations of the service-connected tarsal tunnel syndrome and describe the functional impairment caused by the disability.  The examiner should indicate whether any associated neurological impairment caused by the disabilities is equivalent to mild, moderate, or severe incomplete paralysis.  The examiner should identify any nonsensory symptoms caused by tarsal tunnel syndrome in either foot.

3.  Refer the issues of entitlement to increased ratings for tarsal tunnel syndrome of the right and left feet to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  In so doing, the Under Secretary or Director should consider the effects of the Veteran's tarsal tunnel disabilities when combined with service-connected nephropathy and other service-connected disabilities.

4.  Then, readjudicate the issues, to include the claim of entitlement to an effective date earlier than June 23, 2005, for the assignment of a TDIU, to include under 38 C.F.R. § 4.16(b) (2016).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

